DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 8/4/2022.
Claims 1-7 are pending. Claims 1-3 and 7 are withdrawn. Claim 4 is currently amended.  Claims 4 is independent.
Response to Arguments
Applicants’ arguments and amendments, filed 8/4/2022, with respect to Claim Objections, 112 Rejections (partially) and Prior Art Rejections, as indicated in line numbers 2-4 of the office action mailed 6/8/2022, have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “a surface of fixing portion” in line 9 of the claim, which the Examiner suggests amending to “a surface of the fixing portion”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites the limitations “a fixed electrode formed on the device layer”, “a movable electrode formed on the device layer”, “a fixing portion formed on the device layer” and “an elastic supporting unit integrally formed on the device layer with the fixing portion” (emphasis added) in lines 4, 5, 6-7 and 8-9 of the claim, respectively, which do not appear to be supported by the originally filed disclosure. As shown in Figure 2 of the Drawings and paragraph [0024] of the originally filed Specification of the current application the fixed electrode 3, the movable electrode 4, the fixing portion 50 and the elastic supporting unit 5 are all formed from and thereby in device layer 102 and not on device layer 102. Thus, claim 4 contains subject matter not supported by the originally filed disclosure and thereby fails to comply with the written description requirement.
Note the dependent claims 5-6 do not cure the deficiencies of the claims on which they depend.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the abbreviation “BOX” in line 3 of the claim, however the expanded form of the abbreviation “BOX” is not expressly defined in the claim, and thus it is unclear what is necessarily required by the abbreviation “BOX”.
Claim 4 recites the limitation "the extending direction [of the movable electrode]" in line 19 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Note the dependent claims 5-6 necessarily inherit the indefiniteness of the claims on which they depend.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/           Primary Examiner, Art Unit 2895